Citation Nr: 0202325	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  94-17 519	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

What evaluation is warranted for a bilateral hearing loss 
from August 19, 1992?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
September 1954.  

This matter is returned to the Board of Veterans' Appeals 
(Board), initially on appeal from a November 1993 rating 
action of the San Juan, Puerto Rico Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In May 1996, the 
Board remanded the case.  In September 2001, the RO increased 
the rating of the veteran's service-connected bilateral 
hearing loss from 10 to 20 percent.  


FINDINGS OF FACT

1.  Adequate audiological examination findings, which include 
a Maryland CNC speech discrimination study, are not available 
for the period from August 19, 1992 to May 23, 2001.

2.  From May 24, 2001, the veteran's hearing impairment is 
manifested by Level VI right ear hearing loss and a Level VII 
left ear hearing loss.  


CONCLUSIONS OF LAW

1.  For the period from August 19, 1992 to May 23, 2001, the 
criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (1998 & 2001).

2.  For the period beginning May 24, 2001, the criteria for a 
30 percent evaluation for bilateral hearing loss have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (1998 & 
2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The only available service medical record is the veteran's 
September 1954 separation examination, wherein he complained 
of being short of hearing.  Attempts to obtain the veteran's 
service medical records have been unsuccessful.  
Correspondence from the National Personnel Records Center 
indicated that the veteran's records may have been burned in 
a 1973 fire and they could not be reconstructed.  

The veteran claimed entitlement to service connection for 
hearing loss in August 1992.  No treatment records were 
identified or provided.  

The appellant was afforded a VA audiological examination in 
December 1992.  At that time pure tone thresholds, in 
decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
50
55
60
75
60
LEFT
50
55
55
65
56

Speech audiometry test results were not recorded.  The 
diagnoses were moderate to severe right ear sensorineural 
hearing loss, and moderate to moderately severe left ear 
hearing loss. 

By rating decision of November 1993, service connection was 
granted and a 10 percent evaluation was assigned for 
bilateral hearing loss, effective August 19, 1992.  The 
veteran disagreed with the evaluation assigned, and in May 
1996 the Board remanded the case for a new audiological 
examination.  

In September 1996, the veteran was afforded another VA 
audiological examination.  At that examination pure tone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
50
60
65
80
63
LEFT
55
60
70
80
66

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 76 percent in the left ear.  
The speech recognition study, however, did not use the 
Maryland CNC word list.  The clinical impression was that the 
veteran had a moderate to severe right ear sensorineural 
hearing loss, and a moderately severe to sever left ear 
sensorineural hearing loss.  Word recognition was judged to 
be decreased bilaterally.

At a May 2001 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
60
70
75
90
73.75
LEFT
70
70
75
80
73.75

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 60 percent in the left ear.  
The diagnoses were moderate to severe right ear sensorineural 
hearing loss, with significantly reduced speech recognition 
ability and normal middle ear function; and moderately severe 
to severe left ear sensorineural hearing loss, with 
significantly reduced speech recognition ability and normal 
middle ear function.

In October 2001, the RO increased the evaluation of the 
veteran's bilateral hearing loss from 10 to 20 percent, 
effective May 24, 2001.  

Analysis

The veteran claims that his bilateral hearing loss is more 
severe than the rating assigned following the initial grant 
of service connection in the rating action on appeal, 
indicates.  

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified, in pertinent part, at 38 C.F.R. §§ 3.102, 
3.159, 3.326(a)).  

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  No treatment records 
were provided or identified.  The RO attempted to obtain the 
veteran's service medical records.  Unfortunately, other than 
a September 1954 separation examination, his service medical 
records are not available.  The veteran was initially 
afforded VA examination in December 1992.  Pursuant to the 
May 1996, Board remand, the veteran was afforded VA 
examinations in September 1996 and May 2001.  While both the 
September 1996 and December 1992 studies failed to include 
controlled speech discrimination tests using the Maryland CNC 
word list, the May 2001 audiological examination was 
complete.  Accordingly, the Board finds that the RO complied 
with the remand order.  Stegall v. West, 11 Vet. App. 268 
(1998).  In the rating decision on appeal, statement and 
supplemental statements of the case sent to the veteran, he 
was advised of the laws and regulations applicable to his 
claim as well as the basis for the denial of his claim.  The 
veteran has not identified any additional evidence in support 
of his claim.  Accordingly, the Board finds that the duty to 
assist and notify the veteran has been satisfied.  See 
generally, 38 U.S.C.A. § 5103A. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has made a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
this appeal involves an Original claim, the Board has framed 
the issue as shown on the title page.

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
It is observed, however, that during the pendency of this 
appeal, VA issued new regulations for evaluating impairment 
of auditory acuity.  These became effective June 10, 1999.  
64 Fed. Reg. 25,210 (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new regulations have 
been considered by the RO, and thus, the Board will proceed 
on the merits.

In this regard, the Board notes that the criteria for 
evaluating hearing impairment in effect prior to, and since 
June 10, 1999, call for the consideration of the results of 
examinations using controlled speech discrimination tests 
(i.e., the Maryland CNC study) together with the results of 
pure tone audiometry tests.  38 C.F.R. § 4.85.  These results 
are then charted on Table VI and Table VII, as set out in the 
Rating Schedule.  In order to establish entitlement to an 
increased evaluation for hearing loss, it must be shown that 
certain minimum combination levels of speech discrimination 
loss and average pure tone decibel loss are met.  The Board 
has compared the previous versions of Table VI and Table VII, 
with the new versions of these tables, and finds that there 
has been no discernable change in them.  Further, it is noted 
that the revisions in the language in 38 C.F.R. § 4.85 do not 
change the method by which Tables VI and VII are interpreted, 
but only describe, in greater detail, how they are applied.  

As to the provisions of section 4.86, in effect prior to June 
1999, they only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Since June 1999, section 4.86 addresses exceptional 
patterns of hearing loss.  The patterns addressed in that 
section are when each pure tone threshold at 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more, or when the pure 
tone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  

With respect to the actual application of the criteria used 
for evaluating hearing loss in this case, it is observed that 
they make provision for a range of disability ratings, from 
noncompensable (zero percent) to 100 percent.  As indicated 
above, this is based upon impairment of hearing as measured 
by the results of controlled speech discrimination tests, 
together with the average hearing threshold as measured by 
pure tone audiometry in the frequencies of 1000, 2000, 3000, 
and 4000 hertz.  The rating schedule establishes 11 levels of 
auditory acuity, designated from level I, for essentially 
normal hearing, to level XI, for profound deafness.  See 38 
C.F.R. § 4.85, Diagnostic Code 6100.  The specific assignment 
of a disability evaluation for hearing loss is achieved by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).   

The veteran underwent VA audiology examinations in December 
1992 and September 1996.  These examinations, however, failed 
to provide controlled speech discrimination scores using the 
Maryland CNC study.  Auditory acuity levels based solely on 
pure tone averages are for application only when the Chief of 
the Audiology Clinic certifies that language difficulties or 
inconsistent speech audiometry scores makes the use of both 
pure tone average and speech discrimination inappropriate.  
38 C.F.R. § 4.85(c).  As no such certification from the Chief 
of the Audiology Clinic is of record, these examinations are 
insufficient for rating purposes.  

The veteran was examined for VA purposes in May 2001.  That 
examination revealed an average pure tone threshold decibel 
loss of 73.75 decibels in the right ear and 73.75 decibels in 
the left ear.  Speech recognition was 68 percent in the right 
ear and 60 percent in the left ear.  The Board has rounded 
the pure tone loss up to 74 decibels for each ear.  Under the 
Rating Schedules these figures correspond to a Level VI 
hearing loss in the right ear and Level VII loss in the left 
ear under both the old and new criteria.  This combination 
equates to a 30 percent evaluation under both the old and new 
criteria.  38 C.F.R. § 4.85, 4.86  The provisions pertaining 
to an exceptional loss do not apply given that Table VI is 
more favorable. 

Therefore, a staged rating is appropriate.  Specifically, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for bilateral hearing 
loss from August 19, 1992 to May 23, 2001.  However, based 
upon the results from the May 2001 audiological examination, 
a 30 percent evaluation is warranted, effective May 24, 2001.  

In reaching this decision the Board acknowledges that the 
provisions of 38 C.F.R. § 3.385 changed during the pendency 
of this appeal.  The changes to that regulation, however, go 
to the question of the minimum requirements for a grant of 
service connection for hearing loss.  As the question before 
the Board involves rating the appellant's hearing loss since 
August 19, 1992, the change to 38 C.F.R. § 3.385 is 
irrelevant.  


ORDER

An evaluation in excess of 10 percent for a bilateral hearing 
loss is not in order for the period from August 19, 1992 to 
May 23, 2001

A 30 percent evaluation for a bilateral hearing loss is 
warranted, effective May 24, 2001, subject to the laws and 
regulations governing the award of monetary benefits.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

